UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 96-30340
                        Summary Calendar



                        ROBERT BOOS, JR.,

                                                Plaintiff-Appellant,


                             VERSUS


                BP EXPLORATION & OIL INC., ET AL,

                                                         Defendants,

                   BP EXPLORATION & OIL INC.,

                        Defendant-Third Party Plaintiff-Appellee,

                               and

                  ELECTRICAL & INSTRUMENTATION
                     UNLIMITED OF LOUISIANA,

                                     Third Party Defendant-Appellee.



          Appeal from the United States District Court
              For the Eastern District of Louisiana
                           (95 CV 983)
                          April 3, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*


  *
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
                            BACKGROUND

     In March of 1994, Robert Boos, Jr. (“Boos”) was an employee of

Electrical & Instrumentation Unlimited of Louisiana (“EIU”) who was

the subcontractor of Wyatt Field Services Company (“Wyatt”), a

Houston based company who had contracted with BP Exploration & Oil,

Inc. (“BP), to perform certain maintenance and restoration work at

BP’s Alliance Refinery in Plaquemines Parish, Louisiana.         The

specific “job site” for this work was a “cat-cracker unit” located

inside the perimeter security fence surrounding BP’s refinery.   To

get to his job site, Boos drove his personal automobile to a

parking lot located outside the security fence of the refinery,

boarded a bus furnished by his employer EIU at a security gate, and

rode the bus to his job site.      At the end of the workday, Boos

again boarded the bus furnished by his employer in order to ride to

the security gate from which he could reach his private automobile.

The time for which Boos was paid included time riding on the bus to

and from the security gate.      On March 11, 1994, during the trip

from the job site to the security gate, Boos alleges that the bus

struck a pothole in the road causing Boos to fall from his seat and

sustain injuries.   In February 1995, Boos sued BP in the Louisiana

state district court for the Parish of Plaquemines. In March 1995,

BP removed the suit to the United States District Court for the

Eastern District of Louisiana.    In October 1995, BP filed a motion

for summary judgment asserting that it was the statutory employer



                                  2
of Boos, that the injury occurred during the course and scope of

his employment, and that Boos was limited to recovery of workman’s

compensation benefits under the Louisiana statutes and could not

sue the statutory employer in tort.        On November 14, 1995, the

United   States   District   Court   granted   the   motion   for   summary

judgment as to the issue of statutory employment status but denied

the summary judgment as to the issue of course and scope of

employment.   BP moved again for summary judgment in February 1996

on the issue of “course and scope of employment” and by order

entered on March 7, 1996, the district court granted the motion for

summary judgment as to that issue and then entered a final judgment

in favor of BP dismissing Boos’ complaint with costs.         Boos appeals

from this final judgment.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself, and for the reasons stated

by the district court in its Ruling on Motion filed November 14,

1995 and its Ruling on Motion filed March 7, 1996, we conclude that

the grant of summary judgment in favor of BP was proper.         The final

judgment entered in this case under date of March 8, 1996, is

AFFIRMED.




                                     3